Citation Nr: 0948505	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from July 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD and assigned a 30 percent 
disability rating.  In April 2005, the RO increased the 
evaluation to 50 percent disabling as of the date of service 
connection, April 5, 2004.  Since this increase did not 
constitute a full grant of the benefits sought, the increased 
initial rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

In December 2006, the Veteran appeared at a videoconference 
hearing at the RO before the undersigned.  A copy of the 
transcript of the hearing is associated with the claims file.  

In March 2007 and August 2008, the Board remanded the claim 
for further development.  Both remands instructed the RO to 
obtain the Veteran's records from the Veteran Center in 
Boise, Idaho.  In December 2008, the Veteran's records from 
that facility were received and associated with the claims 
folder.  Thus, all of the Board's remand instructions as to 
this claim have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's PTSD is shown to be productive of symptoms that 
include anxiety, depression, sleep disturbance, anger, and 
isolating behavior, but not occupational and social 
impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased 
initial evaluation for his service-connected PTSD.  He has 
essentially argued that he has symptoms warranting a higher 
evaluation that include anxiety, distant relationships with 
his family, panic, depression, irritability, impulse control, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
See e.g., Veteran's submissions, received in May 2005.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The RO has evaluated the Veteran's PTSD as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

To the extent that the Veteran has been diagnosed with 
acquired psychiatric disorders other than PTSD, to include a 
panic disorder with agoraphobia, caffeine toxicity, and 
dysthymic disorder (service connection is not currently in 
effect for these disorders), the Board has not attempted to 
dissociate any psychiatric symptoms from his service-
connected PTSD, except as noted.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  

The Board first notes that each disability must be viewed in 
relation to its history. 38 C.F.R. § 4.1 (2009).  In this 
case, the Veteran is shown to have served in Vietnam, with a 
military occupation specialty of forward artillery.  The 
earliest medical records showing treatment for psychiatric 
symptoms indicate treatment just prior to the effective date 
for service connection (i.e., just prior to April 5, 2004).  
Specifically, he was treated in February and March of 2004, 
at which time he received diagnoses of PTSD and depressive 
disorder NOS (not otherwise specified), with a GAF score of 
48.  See report of S.R., LCSW., dated in April 2004 (covering 
treatment in February and March of 2004).      

Overall, the medical evidence consists of VA and non-VA 
reports, dated between 2004 and 2007.  

VA progress notes, and reports from the Vet Center, and S.R., 
LCSW, dated between 2004 and 2007, indicate that the Veteran 
received individual and group treatment for psychiatric 
symptoms.  A March 2006 VA progress note indicates use of 
Omeprazole 20 mg. daily; an August 2006 VA progress note 
indicates use of Celexa 40 mg.  

A VA examination report, dated in September 2004, shows that 
the Veteran reported the following: he is in his second 
marriage, and he has been married for 22 years; his wife and 
daughter are afraid of him; he last worked in 1996 with a 
railroad; he was not working due to a neck injury; he 
complained of sleep difficulties (four to five hours per 
night); nightmares, impaired memory and concentration, anger, 
irritability, depression, flashbacks, and a strong startle 
response; he denied use of alcohol or drugs.  On examination, 
thinking was clear, speech was normal in rate, rhythym and 
volume; he was oriented times three, and alert; he was mildly 
anxious; affect was controlled and appropriate; memory was 
intact; there was no evidence of psychotic or delusional 
process; thoughts were clear, logical, goal-directed and 
linear; judgments were appropriate; attention and 
concentration were intact; no bizarre or unusual behaviors 
were observed; no gross cognitive deficits were noted; mood 
and affect were sad and depressed; insight and judgment were 
within normal limits.  The Axis I diagnosis was PTSD with 
secondary depression.  The Axis V diagnosis was a "current" 
GAF score of 49, and a GAF score of 49 for the past year.  
The examiner noted that his PTSD symptoms interfered with his 
ability to function at work and effectively in social 
situations, that he has road rage, and that he has 
significant symptoms of PTSD that have interfered with his 
social and occupational functioning.  

A statement from S.R., LCSW, ("S.R.") dated in December 
2004, asserts that the Veteran's symptoms warrant a 70 
percent rating, and reports symptoms such as an inability to 
establish or maintain effective relationships, that he has no 
friends, and that he has isolating behavior, and anger.    

A VA examination report, dated in June 2006, shows that the 
examiner discussed reports from S.R., as well as a letter 
that the Veteran wrote to a Veteran's Service Center manager, 
in which he complained about his evaluation, reported having 
symptoms that included panic attacks and depression, and in 
which he reported taking Omeprazole for control of his 
symptoms.  The examiner noted that the Veteran had been 
receiving individual and group therapy, that he had been 
treated with Citalopram between 2005 and 2006, and that he 
had retired from his railroad job in 1999.  This report shows 
that the Veteran reported the following: he had almost daily 
panic attacks; he had sleep difficulties that included three 
to four hours of sleep per night, kicking his wife out of 
bed, jerking, and stopping breathing; he had social 
withdrawal, and difficulties with his daughter; he was easily 
angered and had few friends; he took 40 milligrams (mg.) of 
Citralopram every evening, which reduced his anger but had 
adverse sexual side effects; on a typical day he worked 
around the yard; he and his wife went out occasionally; most 
of his problems centered around anxiety and social 
withdrawal.  The Axis I diagnoses were PTSD, panic disorder 
with agoraphobia, caffeine toxicity, and dysthymic disorder.  
The examiner assigned a GAF score of 50.  

In an addendum, dated in July 2006, the June 2006 VA examiner 
stated that, "more than half of the Veteran's employment 
problems relate to non-military issues."  The Veteran's 
physical problems were listed as tinnitus, pain, diabetes, 
hypertension, hyperlipidemia, obesity, arthritis, 
gastroesophageal reflux, sleep disorder due to a general 
medical problem with sleep apnea and restless legs, and 
caffeine toxicity, and psychological issues not related to 
military service that impact interpersonal function, 
emotional regulation, stress tolerance and general coping, 
including childhood and developmental traumas, mixed 
personality disorder, and post-military civilian trauma.  

A letter from the Veteran's spouse, received in December 
2008, shows that she essentially states that the Veteran 
spends much of his days staring out of the window, is 
unemotional, has frequent (daily) bouts of depression, anger, 
and panic attacks, sleeps no more than four hours per night 
with kicking and breathing difficulties, and that he cannot 
hold a job due to panic attacks and his temperament.  

The Board finds that an evaluation in excess of 50 percent is 
not warranted.  The Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment with deficiencies in most areas, and the 
Board has determined that the preponderance of the evidence 
shows that the Veteran's PTSD more closely resembles the 
criteria for not more than a 50 percent rating.  The VA 
examination reports show that he has symptoms that include 
panic, anxiousness, depression, sleep disturbance, and 
isolating behavior.  However, overall, the findings, to 
include findings as to the Veteran's speech, associations, 
affect, mood, insight, and judgment, are not shown to be 
sufficiently severe to warrant an increased rating.  In this 
regard, his orientation, appearance, thought process, thought 
content, associations, insight and judgment, and fund of 
knowledge have all been found to be within normal limits.  
The VA examination reports show that he was not found to have 
any defects in his speech, memory or concentration.  There is 
no indication of hallucinations, delusions, or a formal 
thought disorder, no flight of ideas, and no loosening of 
associations.  With regard to employment, the Veteran has 
indicated that he retired from a job with the railroad in 
1999.  There is no evidence of psychiatric care (other than 
indications of use of Omeprazole) that is dated after April 
2007.  His GAF scores have ranged between 47 and 50.  To the 
extent that the GAF scores indicate the presence of serious 
symptoms, see QRDC DSM-IV, this is not per se evidence of the 
criteria for a 70 percent rating, and the Board finds that 
when these scores are read in context with the findings, they 
are insufficient to warrant a rating in excess of 50 percent.  
See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) 
(although a GAF score may be indicative of a certain level of 
occupational impairment, it is only one factor in determining 
an appellant's degree of disability).  Finally, the Board has 
considered the December 2004 statement from S.R., in which 
she asserts that the Veteran's symptoms warrant a 70 percent 
rating.  However, she primarily reports symptoms that appear 
to involve social impairment, see 38 C.F.R. § 4.126(b) 
(although the extent of social impairment is a consideration 
in determining the level of disability, the rating may not be 
assigned solely on the basis of social impairment), and in 
any event, she does not provide evidence of symptoms that are 
sufficiently severe, when read in context with the other 
medical evidence of record, to warrant an increased initial 
rating.  Accordingly, this evidence is insufficient to 
warrant a grant of the claim.  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment with deficiencies in most areas, and the 
Board has determined that the preponderance of the evidence 
shows that the Veteran's PTSD more closely resembles the 
criteria for not more than a 50 percent rating.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  Thus, the Board has 
reviewed the entirety of the disability picture, but finds 
that it is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  There is no indication of an exceptional 
disability picture such that the schedular evaluation for the 
service-connected chronic PTSD is inadequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
September 2004 VA examination report notes that the Veteran 
reported that he had trouble getting along with people when 
he worked for the railroad, and that his PTSD affected his 
occupational functioning.  However, the Veteran is shown to 
have retired from the railroad in 1999, and a disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  
In addition, the July 2006 addendum to the June 2006 VA 
examination report noted that, "more than half of the 
[V]eteran's employment problems relate to non-military 
issues."  The examiner listed a number of physical problems 
and psychological issues for which service connection is not 
currently in effect, and stated that the Veteran has a mixed 
personality disorder.  In addition, the evidence does not 
show any hospitalization for psychiatric symptoms, and the 
severity of his PTSD is not shown to be so severe as to 
render his schedular evaluation inadequate, and to warrant 
referral.  Thun.  The Board therefore finds that the evidence 
is insufficient to show that exceptional or unusual 
circumstances exist, or that there is marked interference 
with employment, to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).   

In deciding the Veteran's increased initial evaluation claim, 
the Board has considered the determinations in Fenderson and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the 
Veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.  The Board 
therefore finds that the evidence is insufficient to show 
that the Veteran had a worsening of his PTSD such that an 
increased initial evaluation is warranted.  

The Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  In May 2004, VCAA notice was issued in association 
with the Veteran's claim for service connection for PTSD.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This claim was granted 
in November 2004, and the issue on appeal (i.e., entitlement 
to an increased initial evaluation) arose from this grant of 
service connection.  In such cases, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled; no additional § 5103(a) 
notice is required.  Dingess/Hartman, 19 Vet. App. at 491, 
493.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA and non-VA 
medical records, have been obtained, and the Veteran has been 
afforded examinations.  In December 2006, the Veteran was 
afforded a hearing.  With the possible exception noted below, 
the appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield.  In this regard, in April 2009, the VA 
Medical Center (VAMC) in Reno, Nevada, reported that it did 
not have any mental health records for the Veteran.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied. 


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


